Name: Commission Regulation (EC) No 1231/98 of 12 June 1998 amending for the 18th time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: documentation;  agricultural activity;  consumption;  agricultural structures and production;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31998R1231Commission Regulation (EC) No 1231/98 of 12 June 1998 amending for the 18th time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 168 , 13/06/1998 P. 0024 - 0028COMMISSION REGULATION (EC) No 1231/98 of 12 June 1998 amending for the 18th time Regulation (EEC) No 3800/81 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2), and in particular Article 13(5) thereof,Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EC) No 1721/97 (4), in accordance with Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (5), as last amended by Regulation (EC) No 2088/97 (6);Whereas certain wine-grape and table-grape vine varieties that have been included for at least five years in the classification of varieties provisionally authorised for some administrative units of Germany, Italy, the United Kingdom and Spain have been found to be suitable for cultivation; whereas those varieties should therefore be permanently classified among the vine varieties authorised and recommended for those administrative units in accordance with Article 11(4) of Regulation (EEC) No 2389/89;Whereas the classification of wine-grape and table-grape varieties should include among the varieties authorised and recommended for certain administrative units of Germany, France, Italy, the United Kingdom and Spain certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11(1)(a) of Regulation (EEC) No 2389/89;Whereas four new administrative units should be included in Italy; whereas some corrections should be made;Whereas a new subtitle should be included in Title III.B for Italy as regards the preparation of brandies; whereas the subtitle for Italy in Title IV.B concerning root stock varieties approved on the territory of that Member State should be amended;Whereas a new Title V should be created for varieties of vines intended to supply scions; whereas the varieties which may be used to produce scions are classified by the Member States pursuant to Article 3(3) of Regulation (EEC) No 2389/89; whereas, at the request of the Member States, they should be classified for all the administrative units of each Member State;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 292, 25. 10. 1997, p. 1.(3) OJ L 381, 31. 12. 1981, p. 1.(4) OJ L 242, 4. 9. 1997, p. 37.(5) OJ L 232, 9. 8. 1989, p. 1.(6) OJ L 292, 25. 10. 1997, p. 3.ANNEX The Annex to Regulation (EEC) No 3800/81 is amended as follows:I. In Title I, Subtitle I, point 'II. GERMANY` is amended as follows (the vine varieties to be inserted in the correct alphabetical order):1. Regierungsbezirk KÃ ¶ln:- PhÃ ¶nix N and Regent N ae added to the category of authorised vine varieties.2. Regierungsbezirk Trier:- Cabernet Sauvignon N and Merlot N are added to the category of authorised vine varieties.3. Regierungsbezirk Koblenz:- Cabernet Sauvignon N and Merlot N are added to the category of authorised vine varieties.4. Regierungsbezirk Rheinhessen-Pfalz:- Cabernet Sauvignon N and Merlot N are added to the category of authorised vine varieties.6. Regierungsbezirk Darmstadt:- Albalonga B, Chardonnay B, Deckrot N, Domina N, Roter Elbling R, WeiÃ er Elbling B, FÃ ¤rbertraube N, Findling B, Freisamer B, Roter Gutedel R, WeiÃ er Gutedel B, Helfensteiner N, Heroldrebe N, Huxelrebe B, Blauer Limberger N, FrÃ ¼her Malingre B, FrÃ ¼her roter Malvasier R, Mariensteiner B, Morio-Muskat B, MÃ ¼llerrebe B, Muskat-Ottonel B, Muskat-Trollinger N, Gelber Muskateller B, Roter Muskateller R, Nobling B, Ortega B, PhÃ ¶nix B, Perle Rs, Regent N, Regner B, Reislaner B, SchÃ ¶nburger B, Septimer B, Siegerrebe Rs, Blauer Silvaner N, Blauer Trollinger N, GrÃ ¼ner Veltliner B and WÃ ¼rzer B are added to the category of authorised vine varieties.II. In Title I, Subtitle I, point 'IV. FRANCE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):7. DÃ ©partement de l'ArdÃ ¨che:- Arinarnoa N, Liliorila B and Perdea B are added to the category of recommended vine varieties.11. DÃ ©partement de l'Aude:- Segalin N is added to the category of recommended vine varieties,13. DÃ ©partement des Bouches-du-RhÃ ´ne:- Arinarnoa N, Liliorila B, Perdea B and Viognier B are added to the category of recommended vine varieties,- Viognier B (*) is deleted from the category of authorised vine varieties.20. DÃ ©partement de la Haute-Corse et de la Corse-du-Sud:- Codivarta B (*) is added to the category of authorised vine varieties and the asterisk is deleted for Viognier B.44. DÃ ©partement de la Loire-Atlantique:- Merlot N (*) is added to the category of authorised vine varieties.67. DÃ ©partement du Bas-Rhin:- Muscat de Colmar B (*) is added to the category of authorised vine varieties.68. DÃ ©partement du Haut-Rhin:- Muscat de Colmar B (*) is added to the category of authorised vine varieties.83. DÃ ©partement du Var:- Arinarnoa N, Gamay N, Perdea N and Viognier B are added to the category of recommended vine varieties,- Gamay N and Viognier B (*) are deleted from the category of authorised vine varieties.84. DÃ ©partement du Vaucluse:- Arinarnoa N, Liliorila B and Perdea B are added to the category of recommended vine varieties.III. In Title I, Subtitle I, point 'V. ITALY`, is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):3. Provincia di Asti:- Arneis B is added to the category of recommended vine varities.5. Provincia di Novara:- Cabernet Sauvignon N, Chardonnay B, Merlot N, Pinot nero N and Riesling B are added to the category of recommended vine varieties.5a. Provincia di Verbania:(a) Recommended vine varieties:Barbera N, Bonarda N, Croatina N, Erbaluce B, Freisa N, Nebbiolo N, Uva rara N, Vespolina N.(b) authorised vine varieties:Durasa N.6. Provincia di Torino:- Croatina N, Gamay N, Pinot nero, Syrah N, Uva rara N and Vespolina N are added to the category of recommended vine varieties.7a. Provincia di Biella:(a) Recommended vine varieties:Barbera N, Bonarda N, Chardonnay B, Croatina N, Dolcetto N, Erbaluce B, Freisa N, Nebbiolo N, Uva rara N, Vespolina N;(b) authorised vine varieties:Ancellotta N (*), Cabernet franc N (*), Cabernet Sauvignon N (*), Neretto di Bairo N.12. Provincia di Bergamo:- Moscato giallo B is added to the category of authorised vine varieties.14a. Provincia di Lecco:(a) Recommended vine varieties:Cabernet franc N, Croatina N, Marzemino N, Merlot N, Pinot bianco B, Riesling italico B, Sauvignon B, Schiava N, Trebbiano toscano B;(b) authorised vine varieties:Barbera N, Sangiovese N, Verdese B.17. Provincia di Milano:- Chardonnay B, Cortese B, Pinot bianco B, Pinot grigio G, Pinot nero N, Trebbiano toscano B and Sauvignon B are added to the category of recommended vine varieties,- Moscato bianco B, MÃ ¼ller Thurgau B, Vespolina N and Dolcetto N are added to the category of authorised vine varieties and Pinot bianco B, Pinot grigio G and Pinot nero N are deleted.17a. Provincia di Lodi:(a) Recommended vine varieties:Barbera N, Bonarda N, Cabernet franc N, Cabernet Sauvignon N, Chardonnay B, Cortese B, Croatina N, Malvasia bianca di Candia B, Merlot N, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling B, Sauvignon B, Trebbiano toscano B, Uva rara N, Verdea B;(b) authorised vine varieties:Ancellotta N, Freisa N, Moscato bianco B, MÃ ¼ller Thurgau B, Vespolina N, Dolvetto N.22. Provincia di Trento:- Syrah N is added to the category of authorised vine varieties.33. Provincia di Udine:- the asterisk should be deleted in the case of Malbech N in the category of authorised vine varieties.34. Provincia di Bologna:- Ancelotta N is added to the category of authorised vine varieties.35. Provincia di Ferrara:- Cabernet Sauvignon N, Chardonnay B, Ciliegiolo N, Pignoletto B and Terrano N are added to the category of authorised vine varieties.39. Provincia di Piacenza:- Ervi N, Melara B and Santa Maria B are added to the category of authorised vine varieties.44. Provincia di Grosseto:- Grechetto B is added to the category of authorised vine varieties.55. Provincia di Perugia:- Alicante N is added to the category of authorised vine varieties.72. Provincia di Bari:- Sylvaner verde B is added to the category of recommended vine varieties,- Sylvaner verde B (*) is deleted from the category of authorised vine varieties.73. Provincia di Brindisi:- Aglianico N, Incrocio Manzoni 6.0.13 B and Sylvaner verde B are added to the category of recommended vine varieties,- Aglianico N (*), Incrocio Manzoni 6.0.13 B (*) and Sylvaner verde B (*) are deleted from the category of authorised vine varieties.74. Provincia di Foggia:- Sylvaner verde B is added to the category of recommended vine varieties,- Sylvaner verde B (*) is deleted from the category of authorised vine varieties.75. Provincia di Lecce:- Asprinio bianco B and Sylvaner verde B are added to the category of recommended vine varieties,- Asprinio bianco B (*), Sylvaner verde B (*) are deleted from the category of authorised vine varieties.76. Provincia di Taranto:- Incrocio Manzoni 6.0.13 B and Sylvaner verde B are added to the category of recommended vine varieties,- Incrocio Manzoni 6.0.13 B (*) and Sylvaner verde B (*) are deleted from the category of authorised vine varieties.82. Provincia di Agrigento:- Aglianico N, Cabernet franc N, Incrocio Manzoni 6.0.13 B, Petit Verdot N, Semillon B and Vermentino B are added to the category of recommended vine varieties.83. Provincia di Caltanissetta:- Grecanico dorato B, MÃ ¼ller Thurgau B, Pinot bianco B, Pinot nero N and Sauvignon B are added to the category of recommended vine varieties.85. Provincia di Enna:- Cabernet Sauvignon N, Chardonnay B, MÃ ¼ller Thurgau B, Pinot bianco B, Pinot nero N and Sauvignon B are added to the category of recommended vine varieties.86. Provincia di Messina:- Cabernet Sauvignon N, Chardonnay B, MÃ ¼ller Thurgau B, Pinot bianco B, Pinot nero N and Sauvignon B are added to the category of recommended vine varieties.87. Provincia di Palermo:- MÃ ¼ller Thurgau B is added to the category of recommended vine varieties,- MÃ ¼ller Thurgau B is deleted from the category of authorised vine varieties.88. Provincia di Ragusa:- Cabernet Sauvignon N, Chardonnay B and Grecanico dorato B are added to the category of recommended vine varieties.IV. In Title I, Subtitle I, point 'VIII. UNITED KINGDOM` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):- Bacchus B is added to the category of recommended vine varieties,- the asterisk should be deleted in the case of the following in the category of authorised vine varieties: Cascade N, Dunkelfelder N, Gutenborner B, LÃ ©on Millot N, Optima B, Regner B, Scheurebe B, Triomphe N, WÃ ¼rzer B, Zweigeltrebe N and Perle B (*), Phoenix B (*) and Regent N (*) are added to the list.V. In Title I, Subtitle I, point 'IX. SPAIN` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):12. Comunidad AutÃ ³noma de Castilla-La Mancha:- Sauvignon blanc B, Syrah N and Petit Verdot N are added to the category of authorised vine varieties.VI. In Title II, Subtitle 'IV. ITALY` is amended as follows:7. Regione Friuli-Venezia Giulia:- Isabella N and Noah B are added to the category of authorised vine varieties.12. Regione Lazio:- Sugraone B is added to the category of recommended vine varieties.16. Regione Puglia:- Autumn Seedless B, Red Globe Rs, Red Italia N and Victoria B are added to the category of authorised vine varieties.VII. In Title III.B, under the subtitle 'V. ITALY`:With regard to the preparation of brandies:1. Regions: Trentino-Alto Adige, Friuli-Venezia Giulia, Veneto, Emilia-Romagna, Umbria, Abruzzo:(a) Recommended varieties:None;(b) authorised varieties:Isabella N, Noah B;(c) temporarily authorised varieities:None.VIII. In Title IV.B, Subtitle 'IV. ITALY` is amended as follows:- Gravesac (*) is added to the category of authorised root stock varieties.IX. The following Title V 'VARIEITES OF VINES INTENDED TO SUPPLY SCIONS` is added:(a) Recommended varieties:All varieties of wine-grape, table-grape and grapes for specific uses classified for all the administrative units in each Member State;(b) authorised varieties:None;(c) temporarily authorised varieties:None.